DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 30 June 2021 in which claims 10-18 are currently pending and claims 1-9 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 10-11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanade (PG Pub US 2005/0066149 A1) in view of Mizunashi et al. (PG Pub US 2013/0179584 A1).
Regarding claims 10, 17, Kanade discloses a communication apparatus comprising: 
a memory (main memory [0005]) that stores procedures belonging to a function instance of a process in communication (“The threads are programmed uses a series of multiple small tasks (called errands). The desired sequence of errands is given to the operating system for execution in the form of an itinerary” [0034]); and 
a controller (operating system [0037]) that calls a procedure belonging to a function instance to be executed depending on a procedure belonging to a previously processed function instance and a return value of the procedure belonging to the previously processed function instance (“At step 406 the errands in the itinerary are executed by itinerary running service 118 in the sequence specified by the itinerary. For itinerary running service 118, an errand is just a pointer to a function that is to be called. The itinerary maintains a list of function pointers in the errand function list, as explained earlier. Each function returns a value of true or false upon execution. A return value of true stands for completion of errand. A return value of false implies that the errand failed to complete, and the itinerary should not execute any further” [0051], “it is checked whether an errand returned a true value or a false value. In case the errand returns true, it signifies that the errand has been executed successfully. Thus, the next thread in the itinerary is scheduled for execution” [0054], [0072], claim 11), 

However, although Kanade discloses the invention relating to “multithreaded application processing for computing applications”, Kanade does not explicitly disclose execute processing regarding a network function on a communication packet held in a packet holder by executing the procedure belonging to the function instance to be executed to control a processing sequence for a communication packet.
Nevertheless, Mizunashi discloses “If the error is a socket error, the packet returns information of finishing analyzing packet and socket error to the server procedure storing unit 202, and the server procedure storing unit 202 discards the packet and finishes the procedure. If the error is timeout error, the packet returns information of finishing analyzing packet and timeout error, and the server procedure storing unit 202 executes resending process” [0085], “the application layer packet processing unit 507 determines return value (S426). In this case, if data sent from OMAP is divided data, return value of "App Layer Payload" is "E_PAYLOAD_RESULT_NOT_COMPLETED" and return value of "App Layer Packet" is "E_ PACKET_RESULT_NOT_COMPLETE_WAIT_INPUT"” [0219], “after receiving notice of executing protocol procedure from the application layer protocol processing task 502 (S427), the client procedure storing unit 506 acquires the next procedure (S428). Subsequently, the client procedure storing unit 506 creates response packet in 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to execute processing regarding a network function on a communication packet held in a packet holder by executing the procedure belonging to the function instance to be executed to control a processing sequence for a communication packet because it will provide “a novel network controller, method, and medium that do not require large development resources to add and expand functions of a communications protocol with maintaining high communication quality, do not generate waste of resources, are easy to maintain, and can be applied to embedded systems” [0009].
Regarding claim 11, Kanade, Mizunashi discloses everything claimed as applied above. In addition, Kanade discloses if there is no return value, the processing sequence control unit calls, as the procedure belonging to the function instance to be executed, a procedure in accordance with the procedure belonging to the previously processed function instance, a predetermined procedure, or a procedure for performing a predetermined process (“If at step 408, an errand returns a false value, it signifies that the errand failed to complete. The itinerary is thereby stalled at step 414 and is not woken up until the thread is ready again” [0055]). 
Allowable Subject Matter
Claims 12-16, 18 are allowed.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        07/15/2021